DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, the recitations in claim 1 of “the at least one device is configured to draw a pathogen into the fillable section”, “wherein the pathogen within the 
Regarding claim 1, the recitation of “the at least one electromagnetic actuator external to the body” lacks proper antecedent basis.  Is this the same or different from the “at least one magnetic actuator external to a body” recited previously in the claim?
Regarding claim 1, the recitation of “the internal section” lacks proper antecedent basis.  Is this the same or different from the previous recitation of “at least one fillable section”?  The Examiner notes that the claim amendment presented 9/10/2020 (upon which the 2/24/2021 Non-Final rejection was based) had previously amended “the internal section” to “the fillable section”.  The amendment presented and considered in this Office Action (12/15/2021 Amendment) maintains without markup (underline or strikethroughs) “the internal section” once again.  
Regarding claim 4, the recitation of “the apparatus is further configured to detect the pathogen by changing a magnetic field generated by the magnetic actuator” renders the claims indefinite. While functionality to allow for the magnetic field generated by the actuator provides some structure; there remains no recited or associated structures that actually perform detection. Structure for changing the magnetic field of the actuator does not result in structure that performs the functionality of detecting a pathogen (i.e. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Forbes et al. (US 2010/0204674).
Regarding claims 1-2, Forbes provides in figures 1a-3, an apparatus comprising a magnetic actuator external to a body (external magnet, e.g. in figure 3), a device containing a fillable section (interior of stent) and a magnetizable material (see e.g. figure 3, stent), the device is capable of drawing an object via the magnetic actuator magnetic field induced suction (magnetic attraction), is capable of actuating magnetic forces to induce shear or other damaging forces (implicitly capable by trapping/magnetic effects) and is capable of intravenous injection based delivery (necessary facet to a stent that it be capable of delivery via blood vessel injection).
Regarding claims 7-8, these are directed to the material worked upon by the device.  Forbes is capable of operating on appropriate cells and microbes (i.e. magnetically tagged).
Regarding claim 9, the device of Forbes (see figure 3) provides for a magnetic bar code (note description of magnetic bar code in the instant specification at [0032]; the stent is patterned, see Forbes also at [0033]).
.
Claims 1-2, 4-5, and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2002/0133115).
Regarding claim 1, Gordon et al. discloses an apparatus in figures 7a/b and figure 1 (title/abstract) comprising:
At least one magnetic actuator external to a body (40 - note claims do not require the actuator itself to be magnetic or perform a magnetic function per se but rather the actuator works with a magnetic portion; this is external to body 34 at least in part and completely external prior to insertion and an MRI imaging system) and at least one device including at least one magnetizable material (distal segment 44, [0114]).
While the distal segment (44) does not expressly provide for a fillable section, Gordon provides as an alternate embodiment in figures 7a/7b a tube segment for capturing the magnetic particles having a fillable section (see area within ribs that expand) and magnets (330).  The mechanism is inserted in to the vessel using the same type of equipment (sheath, etc.) as in figure 1 and provides the benefit of not losing magnetic particles during withdrawal by scraping ([0133]).  
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to combine the embodiment of Gordon in figures 7a/7b and utilize it in place of the distal portion (44) of the embodiment of Gordon in figure 1 for the purpose of avoiding loss of particles by scraping during withdrawal of the catheter.

The device of Gordon as modified above is capable of drawing a pathogen (magnetically attractable molecule) into the fillable section for detection, damage, or destruction.  
Gordon’s device (distal segment 44, catheter from figures 7a/7b) is capable of being delivery into a body by intravenous injection ([0133] - necessarily present functionality by virtue of placement into a blood vessel; a catheter entering a vessel is considered capable of being placed into the vessel by intravenous injection).
Regarding claim 2, Gordon further provides that the device is capable of drawing by suction (magnetic attraction) generated by actuation of the magnetizable material (i.e. magnets in distal segment 44) under the influence of a magnetic field generated by the magnetic actuator (magnets 330 as the device is part of the magnetic actuator).
Regarding claims 4-5, Gordon further provides detection by magnetic resonance including an antenna ([0133] - MRI imaging system necessarily provides for capability of changing magnetic fields; note magnetic actuator structure is not specified by claim 1; in Gordon there is the actuator 40 along with an MRI imager functioning as various actuators; the claims do not require all actuators to provide this function).
Regarding claims 7-8, these are directed to the material worked upon by the device.  Gordon is capable of operating on appropriate cells and microbes (i.e. magnetically tagged).

Regarding claim 10, Gordon further provides the use of chromium coatings ([0133]) which have toxicity.
Regarding claim 11, Gordon is further providing by the use of magnets (330) a sensitivity to a material treated or worked upon.
Regarding claim 12, Gordon further provides parts of the device are attracted to each other under magnetic fields (magnets 330) and provides an external magnetic field (38) wherein the device is capable of exerting mechanical forces (e.g. magnetic attraction) to inactivate materials (by removing them/isolating them from the vessel).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2002/0133115) in view of Nehls (US 2007/0255086).
Regarding claim 6, Gordon discloses all limitations set forth above.  Gordon does not expressly provide the device or part of the device (claim scope does not require the entire device to be biodegradable) to be biodegradable.  Nehls discloses a medical device including magnetic particles (title/abstract) wherein the structural portions and/or particles are biodegradable and that devices including catheters, tubes, etc. are well known in the art to be of biodegradable character ([0020]).  It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided the device or components thereof of Gordon to be biodegradable for the purpose of further enhancing biocompatibility as well as to provide for safe use of the .
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant argues Gordon’s catheter is not providing the functionality of being configured (i.e. capable) of being delivered into a body by…intravenous injection. This is not found to be persuasive, the catheter is placed into a vessel, this necessarily implies an intravenous injection delivery mechanism. Note IV injection in its broadest reasonable interpretation is not so limited to injection via a syringe through a needle or other mechanism a medicament in a solution. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID C MELLON/Primary Examiner, Art Unit 1759